Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Prior Art Rejection
Applicant claims amendments (claims 1, 5-6, 9-10, 15, 19-20 & 23) and cancellations (claims 4, 18 & 29-30) filed (08/26/2022) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 10, 15 & 24, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 10, 15 & 24 that includes: 
Claim 1:
…
“
determining a 2D bounding box (2DBB) associated with a vehicle within a camera frame; and estimating a 3DBB associated with the vehicle based on the 2DBB and lane information, the 3DBB comprising a first box and a second box, the first box associated with a first portion of the vehicle and the second box associated with a second portion of the vehicle, wherein the lane information comprises information on road geometry of one or more lanes within a field of view of one or more sensors of an ego vehicle, wherein the first and second boxes together bound an entirety of the vehicle, wherein the 2DBB is a truncated BB associated with a partial view of the vehicle, and wherein estimating the 3DBB comprises: selecting a pseudo vehicle based on the 2DBB; generating one or more pseudo 3DBBs associated with the pseudo vehicle on corresponding one or more lanes; and selecting one of the pseudo 3DBBs based a comparison of the one or more pseudo 3DBBs and the 2DBB.
”
Claim 10:
…
“
determining a 2D bounding box (2DBB) associated with a vehicle within a camera frame; estimating a 3DBB associated with the vehicle based on the 2DBB and lane information, the 3DBB comprising a first box and a second box, the first box associated with a first portion of the vehicle and the second box associated with a second portion of the vehicle; and updating the estimated 3DBB, wherein the lane information comprises information on road geometry of one or more lanes within a field of view of one or more sensors of an ego vehicle, and wherein the first and second boxes together bound an entirety of the vehicle, Page 3 of 11Application No. 16/733,231 Amendment dated August 23, 2022 Reply to Office Action of November 15, 2021 wherein updating the estimated 3DBB comprises: projecting the estimated 3DBB onto the 2DBB; extracting the first portion of the vehicle from the 2DBB based on the projected estimated 3DBB; determining lane boundaries of a lane the vehicle is located within the camera frame; determining a position of the vehicle within the lane of the vehicle; estimating a 3D depth of the vehicle; and updating the estimate 3DBB based on the 3D depth.
”
Claim 15:
…
“
determine a 2D bounding box (2DBB) associated with a vehicle within a camera frame; and estimate a 3DBB associated with the vehicle based on the 2DBB and lane information, the 3DBB comprising a first box and a second box, the first box associated with a first portion of the vehicle and the second box associated with a second portion of the vehicle, wherein the lane information comprises information on road geometry of one or more lanes within a field of view of one or more sensors of an ego vehicle, wherein the first and second boxes together bound an entirety of the vehicle, wherein the 2DBB is a truncated BB associated with a partial view of the vehicle, and wherein to estimate the 3DBB, the memory and the processor are configured to: select a pseudo vehicle based on the 2DBB; generate one or more pseudo 3DBBs associated with the pseudo vehicle on corresponding one or more lanes; and select one of the pseudo 3DBBs based a comparison of the one or more pseudo 3DBBs and the 2DBB.
”
Claim 24:
…
“
determine a 2D bounding box (2DBB) associated with a vehicle within a camera frame; and estimate a 3DBB associated with the vehicle based on the 2DBB and lane information, the 3DBB comprising a first box and a second box, the first box associated with a first portion of the vehicle and the second box associated with a second portion of the vehicle, wherein the lane information comprises information on road geometry of one or more lanes within a field of view of one or more sensors of an ego vehicle, Page 6 of 11Application No. 16/733,231Amendment dated August 23, 2022 Reply to Office Action of November 15, 2021wherein the first and second boxes together bound an entirety of the vehicle, wherein the memory and the processor are further configured to update the estimated 3DBB by: projecting the estimated 3DBB onto the 2DBB; extracting the first portion of the vehicle from the 2DBB based on the projected estimated 3DBB; determining lane boundaries of a lane the vehicle is located within the camera frame; determining a position of the vehicle within the lane of the vehicle; estimating a 3D depth of the vehicle; and updating the estimated 3DBB based on the 3D depth.
”
Regarding dependent claims 2-3, 5-9, 11-14, 16-17, 19-23 & 25-28 these claims are allowed because of their dependence on independent claims 1, 10, 15 & 24 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661